EXHIBIT AMENDMENT TO RETIREMENT AGREEMENT This agreement (the “Amendment”) is entered into as of September 14, 2009 (the “Effective Date”) by Kuslima Shogen (“Shogen”) and Alfacell Corporation, a Delaware corporation (“Alfacell”). WHEREAS, Shogen and Alfacell are parties to a Retirement Agreement dated as of April 25, 2008 (the “Retirement Agreement”); WHEREAS, Alfacell is seeking financing required to enable it to continue its operations and continue to pursue the development of its pharmaceutical products; WHEREAS, Alfacell believes that it must reduce its outstanding obligations, including its obligations to Shogen under the Retirement Agreement, in order to obtain such financing; WHEREAS, as the founder, former Chief Executive Officer and currently a director and stockholder of Alfacell, Shogen wishes to see Alfacell obtain such financing, continue its operations and successfully complete development of its pharmaceutical products; and WHEREAS, Shogen and Alfacell wish to amend the Retirement Agreement as provided herein. NOW THEREFORE, in consideration of the mutual promises and undertakings of the parties, it is hereby agreed as follows: 1.Commencing as of September 14, 2009, the periodic payments payable to Shogen under Section 2(a) of the Retirement Agreement (the “Periodic Payments”) will be paid at the rate of $150,000 per year rather than at the rate of $300,000 per year as currently provided in Section 2(a) of the Retirement Agreement, provided that Shogen shall be entitled to retain all payments received from Alfacell pursuant to Section 2(a) of the Retirement Agreement from the Termination Date through September 14, 2009.Pursuant to the foregoing amendment to the rate of Periodic Payments, the Periodic Payments during the period from September 14, 2009 through March 31, 2010 shall total $81,250 and the Periodic Payments during the period from April 1, 2010 through March , 31, 2011 shall total 2.The amount of the Continuing Payments payable to Shogen pursuant to Section 3(b)(v) of the Retirement Agreement shall be changed such that Shogen shall receive payments equal to (i) 5% of any royalties payable with respect to net sales which are received by Alfacell pursuant to any and all license agreements entered into by Alfacell for the marketing and distribution of Licensed Products rather than the 15% of any such royalties currently set forth in Section 3(b)(v) of the Retirement Agreement and (ii) 2% of net sales which Alfacell books on its financial statements rather than the 5% of such net sales currently set forth in Section 3(b)(v) of the Retirement Agreement, provided that Shogen shall receive such revised Continuing Payments only to the extent and under the conditions set forth in Section 3(b)(v) of the Retirement Agreement. All references to 15% in Section 3(b)(v) of the Retirement Agreement shall be changed to 5% and all references to 5% in Section 3(b)(v) of the Retirement Agreement shall be changed to 2%. 3.In the event Alfacell shall obtain a positive result in a clinical trial for
